Citation Nr: 1426083	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-31 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for right knee disability, to include as secondary to service-connected left knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from May 1951 to May 1954.

This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Order, the Court endorsed a joint motion for remand (JMR), which vacated the February 2013 Board decision that denied the claim for service connection for a right knee disability, and remanded the matter for compliance with the instructions in the joint motion.

In February 2013, this matter came to the Board on appeal from an October 2008 rating decision by the RO in Oakland, California, which denied entitlement to service connection for a right knee disability.  The Veteran presented testimony at a Board hearing in May 2012.  A transcript of the hearing is associated with his claims folder.  This matter was remanded in June 2012 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that further development is necessary prior to final adjudication on the Veteran's service connection claim for right knee disability.  

In the July 2013 JMR the parties agreed that the Board's February 2013 decision was flawed because it relied on an inadequate VA examination.  Importantly, the parties noted that the July 2012 VA examination was inadequate as it did not include an opinion as to whether the Veteran's right knee disability was aggravated by his left knee disability.  In order to comply with the JMR, the Board must remand the Veteran's claim for a new examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the claims file to the July 2012 VA examiner for a supplemental opinion regarding the Veteran's right knee disability.  If this examiner is not available, forward the claims files to a suitable substitute for a supplemental opinion.  The examiner should review the claims file, including any pertinent evidence contained in his electronic files and provide the following opinions:

(a) After reviewing the file, the examiner should identify all current right knee disabilities present.

(b) The examiner is asked to opine as to whether it is at least as likely as not that any such disability was caused or permanently worsened (aggravated) by his service-connected left knee disability. 

It is left to the examiner's discretion as to whether the Veteran should be reexamined. 

The examiner is asked to provide a complete rationale for any opinions reached. 

2.  When the development has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



